Name: Commission Regulation (EEC) No 2696/81 of 16 September 1981 on the sale for export at a price fixed at a standard rate in advance of bone-in beef held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 264/ 12 Official Journal of the European Communities 18 . 9 . 81 COMMISSION REGULATION (EEC) No 2696/81 of 16 September 1981 on the sale for export at a price fixed at a standard rate in advance of bone-in beef held by the French intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . Some 86 tonnes of beef held by the French inter ­ vention agency as a result of buying-in pursuant to Regulation (EEC) No 933/81 shall be sold for export at a price fixed at a standard rate in advance . The sales shall take place in accordance with the provi ­ sions of Regulation (EEC) No 985/81 . 2 . The qualities and sales prices are given in the Annex . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the French intervention agency has stocks of beef bought-in pursuant to Commission Regulation (EEC) No 933/81 (2 ) ; whereas the characteristics of this meat are such that its sale for export should be permitted ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98/69 (3), as amended by Regulation (EEC) No 429/77 (4), provides that some of the meat held by intervention agencies may be disposed of for export, and that the selling prices of the meat may be fixed at a standard rate in advance ; whereas it is appropriate to make use of this system of selling ; Whereas the provisions of Commission Regulation (EEC) Nt » 985/ 81 (5 ) should be complied with ; Whereas it is necessary to provide for lodging of a security sufficiently high to guarantee the export of this beef ; Article 2 The security provided for in Article 3 of Regulation (EEC) No 985/81 shall be 100 ECU per 100 kilo ­ grams . Article J This Regulation shall enter into force on 21 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . (2 ) OJ No L 95, 7. 4 . 1981 , p . 15 . (3 ) OJ No L 14, 21 . 1 . 1969 , p . 2 . (4) OJ No L 61 , 5 . 3 . 1977, p . 18 . (5 ) OJ No L 99, 10 . 4 . 1981 , p . 38 . No L 264/ 1318 . 9 . 81 Official Journal of the European Communities BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE Salgspris i ECU pr. 100 kg af produkterne Verkaufspreise in ECU je 100 kg des Erzeugnisses Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã Ã ­ ECU Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Selling price in ECU per 100 kg of product Prix de vente en Ecus par 100 kg de produits Prezzi di vendita in ECU per 100 kg di prodotti Verkoopprijzen in Ecu per 100 kg produkt FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U , R et O 174,639 Jeunes bovins U, R et O 174,639  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » provenant des : BÃ ufs U et R 252,117 BÃ ufs O 235,520 Jeunes bovins U et R 252,117 Jeunes bovins O 235,520